Title: From George Washington to George Washington Parke Custis, 22 May 1797
From: Washington, George
To: Custis, George Washington Parke



Dear Washington
Mount Vernon 22d May 1797

Having heard nothing from you, or of you, since you left the Federal City, but hoping you got safe to Princeton, the sole intention

of this letter is to cover the enclosed. The one from your Sister will, I presume, detail the little occurences which have happened since you left us. and the other arrived after your departure—We are much in the same situation as when you left us.
